Citation Nr: 0215803	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-13 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bladder, kidney, 
and prostate disabilities.

2.  Entitlement to an increased rating for tinea pedis, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1954 to June 1958 
and from December 1960 to December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO).

In May 2000, the veteran indicated that he wanted to appear 
at a travel board hearing.  In August 2000, the veteran 
withdrew that request and stated that he wanted to appear at 
a RO hearing.  The RO hearing was held in October 2000.  As 
such, no further action in this regard is warranted.

At his hearing in October 2000, the veteran testified that he 
wanted to pursue a claim of service connection for a skin 
disorder of his entire body secondary to the service-
connected tinea pedis.  The matter has not yet been 
adjudicated.  It is referred to the RO for the appropriate 
development.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims.

2.  The veteran's disorders of the bladder, kidney and 
prostate have not been shown by competent evidence to be 
related to service. 

3.  Neither the old nor the new criteria are more favorable 
to the tinea pedis claim.

4.  The veteran's tinea pedis is asymptomatic.


CONCLUSIONS OF LAW

1.  The bladder, kidney and prostate disorders were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

2.  The criteria for a rating in excess of 10 percent for 
tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.118, Diagnostic Codes 7813-7806 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)); 67 Fed. Reg. 49,590 49,599 
(August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of this 
claim under the VCAA.  Rating decisions, a statement of the 
case, supplemental statements of the case, and VA letters to 
the veteran, apprised the veteran of the law applicable in 
adjudicating the appeal, the reasons and bases for the VA 
decisions, and the information and evidence needed to 
substantiate the claims.  In September 2002, the veteran was 
advised of the amended regulations pertaining to the schedule 
for rating skin disabilities.  In compliance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), an August 31, 2001 RO 
letter apprised the veteran of the development the VA would 
attempt to perform, and the evidence he needed to provide.  
It is noted in October 2000 the veteran testified that he 
received treatment for his claimed disabilities while 
incarcerated.  By letter dated in February 2001, VA asked the 
State of Ohio Bureau of Corrections (Bureau) to submit copies 
of the veteran's medical records.  In February 2001, the 
Bureau replied a statewide database search did not yield any 
pertinent records.  By letter dated in March 2001, the 
veteran was informed of such and provided with the 
opportunity to submit the medical reports.  No prison reports 
have been received.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims.

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran and it appears that all 
such evidence has been obtained and associated with the 
claims folder.  The evidence includes VA and private medical 
reports since service, and an award notice from the Social 
Security Administration (SSA).  While it is unclear if the 
complete compilation of SSA reports have been obtained, upon 
review of the evidence of record, the Board finds that no 
practical benefit would be served by delaying appellate 
adjudication of this appeal to obtain such records.  Soyini 
v. Derwinski, 1 Vet. App. 540 (1991) (holding further 
development is inappropriate where there is no possibility of 
any benefit flowing to the veteran).  As previously 
indicated, the record is replete with the veteran's medical 
reports since service, and VA has attempted to obtain VA 
medical reports dated from 1974 to 1975 and reports 
associated with the veteran's period of incarceration.  
Further, the veteran has not identified any outstanding 
evidence which could be used to support the issues on appeal.  
The Board also notes that the veteran has been informed of 
his right to have a hearing in association with his appeal, 
and he exercised that right in October 2000.  Accordingly, 
the Board is of the opinion that VA has met its duty to 
assist the veteran in the development of this appeal and 
there is no need for further development.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

Service Connection

The veteran seeks service connection for disorders of the 
bladder, kidney, and prostate.  At his personal hearing in 
October 2000 he testified that his disorders were service 
related.  He related his disorders to working in the ship's 
boiler room where he could not attend to his wants of nature.  

After carefully reviewing and weighing the evidence of 
record, the Board finds that the requirements for entitlement 
to service connection for disorders of the bladder, kidney, 
and prostate have not been met.  Applicable law and 
regulations state service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service (38 U.S.C.A. §§ 1110, 1131), or 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service 
(38 C.F.R. § 3.303(d)).

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Thus, to establish service connection, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Service connection based on chronicity may be 
established when (1) the chronic condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 489 (1997).

While the medical reports document a past history of 
neurogenic bladder or detrusor hyperreflexia; benign 
prostatic hypertrophy; and urge incontinence and irritative 
voiding symptoms, the evidence fails to demonstrate that the 
veteran's disorders were incurred in or in any way related to 
active service.  

The service medical records show treatment for acute 
urethritis due to gonococcus in October 1955 and December 
1956.  However, the reports, including the December 1964 
discharge examination report, do not show any residuals of or 
chronic disability of the bladder, kidney (including kidney 
stones), and prostate.  VA examination report dated in 
September 1965 and VA outpatient treatment reports dated from 
March 1987 to August 1988 are silent for any complaints of or 
findings of the genitourinary system.  On VA examination in 
December 1992, the genitourinary system was found to be 
normal.  VA examination and outpatient treatment reports 
dated from November 1993 to December 1994 show complaints of 
dysuria, but they do not reference active service.  The 
reports attribute the veteran's symptoms to syphilis.  A VA 
examination report dated in May 1996 reflects normal findings 
on genitourinary examination.  While VA hospital and 
treatment reports dated from April 1997 to February 2002 
document treatment for urology problems, note that in 
September 1997 the veteran underwent a cystoscopy, and note 
neurogenic bladder, benign prostatic hypertrophy, urinary 
frequency, not one of the reports relate the veteran's 
disorders to service or any event of service.  

For this matter, the only evidence of record attributing the 
veteran's claimed disorders to active service is the 
veteran's own appellate testimony/argument.  However, the 
veteran, as a lay person, is not competent to etiologically 
relate his disorder of the bladder, kidney, and prostate to 
service or any event of service.  The credible evidence does 
not demonstrate that the veteran's disorders of the bladder, 
kidney, and prostate had their onset in service or are in any 
way related to any event of service.  Nor does the evidence 
show that the veteran has had any relevant continuity of 
symptomatology since service.  Without competent, independent 
evidence to substantiate his assertion, the Board must find 
that the preponderance of the evidence weighs against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
The appeal is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Increased Evaluation

In October 1965 the RO granted service connection for tinea 
pedis, rated as 10 percent disabling.  Since that time, that 
rating has remained in effect.  In relevant part, in January 
1999 the RO received the veteran's claim seeking an increased 
rating.  

Under the laws administered by VA, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
the evidence of record pertaining to the veteran's medical 
history.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical history and findings pertaining 
to his disability.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Prior to August 30, 2002, tenia pedis was rated by analogy to 
dermatophytosis, which was rated analogous to scars, 
disfigurement, etc., on the extent of constitutional 
symptoms, physical impairment.  38 C.F.R. § 4.118, Diagnostic 
Code 7813.  By history and currently, the veteran's skin 
disability has been evaluated under Diagnostic Code 7806.  
Upon reviewing the veteran's symptoms, the Board finds that 
rating by analogy to the aforementioned code is both possible 
and appropriate under 38 C.F.R. § 4.20.

Under the old criteria, Diagnostic Code 7806 provided that 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area warranted a 10 percent 
evaluation; eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement warranted a 30 
percent evaluation; and eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant warranted 
a 50 percent evaluated.  

Under the new criteria, Diagnostic Code 7813 defines 
dermatophytosis as ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard area, 
tinea barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris).  The provision provides that the 
disability is to be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800), scars (Diagnostic Code 7801, 
7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 
7806), depending upon the predominant disability.  

Diagnostic Code 7806 now provides a noncompensable rating for 
dermatitis or eczema over less than 5 percent of the entire 
body or less than 5 percent of the exposed area affected, 
and; no more than topical therapy required during the past 
12-month period.  A 10 percent rating requires dermatitis or 
eczema of at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  

A 30 percent rating requires dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires 
dermatitis or eczema over more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Here, neither the old nor the new criteria are more 
favorable to the veteran's claim.

The evidence establishes the veteran's tinea pedis more 
nearly approximates the criteria for a 10 percent rating and 
no more.  In fact, clinical findings demonstrate that the 
veteran's tinea pedis is relatively quiescent.  VA outpatient 
treatment reports dated from 1998 to 1999 note tinea pedis 
but do not show increased disability.  

On VA examination in March 2000, the veteran reportedly had 
had a fungal infection since separation from service.  
Physical examination, however, merely revealed a healed 
hyperpigmented area of the right foot instep, measuring .5 
times .5 centimeters, and one fissure between the first and 
second toes with no apparent oozing or crusting.  No other 
clinical findings were noted.  Photographs of the veteran's 
feet were taken.  The diagnosis was chronic bilateral tinea 
pedis, currently relatively quiescent.  

Thereafter, VA outpatient treatment reports dated from 
January 2000 to February 2002 note tinea pedis but do not 
show any complaints of or findings related to the service-
connected disability.  In fact, in April 2001, the veteran 
denied having a rash and itching.  

Given the aforementioned, under the old criteria, the 
evidence fails to demonstrate pathological findings 
consistent with constant exudation or itching, extensive 
lesions, or marked disfigurement of the groin area, legs or 
feet.  Under the new criteria, the medical evidence fails to 
show dermatitis or eczema covering an area of 20 to 40 
percent of the entire body; 20 to 40 percent of exposed areas 
affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  Thus, the criteria for a rating in excess of 
10 percent for tinea pedis have not been met.

The provisions of 38 C.F.R. § 3.321 have been considered.  
For this matter, there is no evidence of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  While the record reflects that the veteran 
is unemployed, it does not reflect that the veteran's 
service-connected tinea pedis causes any occupational 
impairment, nor does it reflect that the veteran's disability 
causes frequent hospitalization.  Medical reports establish 
that the veteran's hospitalizations and unemployment are due 
to substance abuse problems.  Therefore, referral for 
consideration of an increased evaluation on an extra-
schedular basis is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996).


ORDER

Entitlement to service connection for a bladder, kidney, 
and/or prostate disorder is denied.

Entitlement to a rating in excess of 10 percent for tinea 
pedis is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

